Citation Nr: 0502210	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  00-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches due to an 
undiagnosed illness. 

3.  Entitlement to service connection for chest pain due to 
an undiagnosed illness.

4.  Entitlement to service connection for lack of confidence, 
coping skills, and focusing as due to an undiagnosed illness.

5.  Entitlement to a total and permanent disability rating 
for pension purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran served on active duty from June to September 1980 
and from September 1984 to July 1993.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 determination that 
denied the benefits sought on of the Nashville, Tennessee, 
RO.  A notice of disagreement (NOD) was received in September 
1998.  A statement of the case (SOC) was issued in March 
2000.  A substantive appeal was received from the veteran in 
June 2000.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran requested a hearing before the Board in June 
2000.  A hearing was scheduled for January 11, 2005, in 
Washington, D.C., as requested.  In November 2004, the 
veteran's representative asked that the veteran be 
rescheduled for a videoconference hearing as soon as 
possible.  The Board notes that the veteran is incarcerated; 
however, the hearing will be scheduled as requested.  See 
38 C.F.R. § 10.700(a) and (e).

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




